







EXHIBIT 10.61


EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement ("Agreement ") is made and effective this
23rd  Day of March 2010 by and between Delta Mutual, Inc., a Delaware
Corporation ("Company") and Malcolm W. Sherman (the Executive") to serve as
Executive Vice President, and Vice Chairman of the Board.
 
Company desires to employ Executive and Executive desires to enter into the
employ of Company in such capacity and on the terms and conditions contained in
this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties, intending to be legally bound, agrees as follows:
 
1. EMPLOYMENT.
 
Company hereby agrees to employ Executive as it Executive Vice President and as
well as serving as its Vice Chairman of the Board of Directors and Executive
hereby accepts such employment in accordance with the terms of this Agreement
and the terms of employment applicable to employees of Company, in general. In
the event of any conflict or ambiguity between the terms of this Agreement and
terms of employment applicable to employees of the Company in general, the terms
of this Agreement shall prevail. Executive hereby represents and warrants the he
knows of no reason why he is not physically capable of performing his
obligations under this Agreement in accordance with its terms.
 
2. DUTIES OF EXECUTIVE.
 
Executive shall have such powers and duties as are commensurate with those
positions as described in Company's bylaws and as may be assigned to him by the
Board of Directors ("the Board")
 
3. COMPENSATION.
 
For all services rendered by Executive in any capacity required hereunder during
the terms of the Agreement, including, without limitation, services as an
employee, officer, director, or member of any committee of Company, or any
subsidiary, affiliate or division thereof, Executive shall be compensated as
follows:
 
A.  
A fixed salary of $ 350,000.00 (Three hundred and Fifty thousand dollars) per
year (base salary), payable in accordance with the customary payroll practices
of Company, but in no event less frequently than monthly. The base salary shall
be reviewed not later than the end of each calendar year that Executive is
employed by the Company. Company may directly or

 
 
B.  
indirectly withhold from any payments made under the Agreement all Federal,
state, city, local or other taxes as shall be required pursuant to law or
governmental regulation or ruling.

 
 
C.  
BONUS.

 
Executive shall be included, in a manner consistent with his position, in any
Bonus system, bonus pool, incentive compensation. Profit sharing, deferred
Compensation or similar plan or program for senior executives, officers or
Employees that may be implemented from time to time by the Board.
 
D.  
Stock Options:

 
Executive shall be included in a manner consistent with his position, in any
Stock option, stock incentive program, stock bonus pool, stock incentive
Compensation, deferred stock compensation or similar plan or program for Senior
executives, officers of the Company in general that may be established From time
to time by the Board.
 
E.  
Additional Benefits

 
Except as modified by this Agreement, Executive shall be entitled to
Included in any Company's group health insurance plan and any other benefit
plans (including pension or retirement plans) as are made available to
Executives and/or the employees of Company in general. Notwithstanding the
foregoing, nothing in this Agreement shall preclude the amendment or termination
of Company's group health insurance plan or any other benefit plan or program,
provided that such amendment or termination is applicable to all the employees
of Company. In addition, Executive shall be entitled to not less than fifteen
(15) days of paid vacation per calendar year during the period of this Agreement
is in effect. The carry-over of any unused vacation days will be governed by and
in accordance with Company policy.
 
 
 

--------------------------------------------------------------------------------

 
 
F. Business Expenses:
 
Company shall pay or reimburse Executive for all reasonable necessary and usual
business expenses incurred by Executive in connection with the performance of
his duties and obligations under this Agreement, subject to Executive's
presentation of appropriate documentation and receipts and in accordance with
such procedures as Company may from time to time establish for its executives,
consistent with the need to preserve any deductions to which Company may be
entitled for Federal tax purposes.
 
 
4. Terms and Termination:
 
This agreement shall commence on March 23"I.of the year 2010 and shall continue
in effect for a period of 5 (five) years (the "initial term"). Thereafter, the
Initial Term shall be extended for additional two-year periods (the "Additional
Term"). If neither party has given the other party notice of termination at
least ninety (90) days prior to the end of the Initial Term of the then current
Additional Term.
 
B Performance benefits:
 
Executive shall be eligible for additional compensation from the Company based
on his ability to provide through his efforts an increase in Corporate profits
as defined under existing accounting practices, which cause an increase in any
quarter filings which demonstrate an increase over and above the corresponding
quarter filings of the year 2005 during the first year of this agreement. For
the second year of this agreement the bonus shall be computed on the quarterly
reports of the company for the year 2006, for the third year of the contract,
the bonus shall be based on the performances of the quarterly reports of the
year 2007 and the 4th.year of the agreement, the bonus shall be based on the
Quarterly reports of the year 2008.and continue the same for the quarterly
filings for the years 2009. Each subsequent year of this agreement. Such bonus
shall pooled with other senior executives be computed as a total pool equal to
Fifteen per cent (15 %) of the net profits as provided in any 10Q (or 10K) as
filed to the SEC. Such sums are due and payable to the Executive within 10 days
of said filings to the SEC. The Board of Directors is responsible for the
selection of the % of the pool to be apportioned between the so described Senior
Executives
 
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or any recognized overnight delivery
services;
 
Delivery or by certified mail, postage prepaid, or any recognized overnight
delivery services:


 
If to the Company: Delta Mutual, Inc.
14362 N. Frank Lloyd Wright Blvd. #2105 Scottsdale, Az. 85260
 
If to the Executive:
Malcolm W. Sherman 9034 E. Caribbean Lane. Scottsdale, AZ. 85260
 
Final Agreement:
 
This Agreement supersedes all prior understandings or agreements (whether
written or oral) between Executive and Company or any of its subsidiaries and
affiliates and sets for the entire understanding between the parties with
respect to the subject matter hereof. This Agreement may not be modified except
by written amendment duly executed by both parties.
 
Governing Law:
This Agreement shall be construed and enforced in accordance with the laws of
state of Delaware
 
Severability:
If any provision of this Agreement or application thereof to anyone or under any
circumstances is adjudicated to be invalid or unenforceable in any jurisdiction,
then this Agreement, including all of the remaining terms, will remain in full
force and effect as if such invalid or unenforceable provision had never been
included.
 
 
 

--------------------------------------------------------------------------------

 
 
Arbitration:
 
The parties agree that they will use their best efforts to amicably resolve and
dispute arising out of or relating to this Agreement. Any controversy, claim or
dispute that cannot be so resolved shall be settled by final binding arbitration
in accordance with the rules of the American Arbitration Association in the
state of Arizona in the county of Maricopa and judgment upon the award rendered
by the arbitrator or arbitrators may be entered in any court having jurisdiction
thereof.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
DELTA MUTUAL, INC.


BY: /s/ Dr. Daniel Peralta
President, CEO and Chairman of the Board


By:
[sig2.jpg]











Malcolm W. Sherman
 




 
Date : March 23, 2010

